468 So. 2d 399 (1985)
Larry C. FRISARD, Appellant,
v.
Nancy Alexander FRISARD, Appellee.
No. 84-786.
District Court of Appeal of Florida, Fourth District.
April 24, 1985.
Rehearing Denied May 30, 1985.
William S. Cassel of William S. Cassel, P.A., Fort Lauderdale, for appellant.
Benjie S. Sperling, Hollywood, for appellee.
PER CURIAM.
We reverse an award of attorney's fees because the final judgment failed to reverse jurisdiction for that purpose. As noted in North Broward Hospital District v. Finkelstein, 456 So. 2d 498 (Fla. 4th DCA 1984), "the trial court is without jurisdiction to make an award of attorney's fees after entry of final judgment, and that judgment has become final through passage of time, if that judgment does not expressly provide for a reservation of jurisdiction for that purpose." See also, Oyer v. Boyer, 383 So. 2d 717 (Fla. 4th DCA 1980); Frumkes v. Frumkes, 328 So. 2d 34 (Fla. 3d DCA 1976).
DOWNEY, HURLEY and BARKETT, JJ., concur.